DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 7-14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hari et al., U.S. Patent Application Publication Number 2013/0144720 A1, published 06 June 2013, titled "System for Advertisement Display" in view of Yang et al. US 2015/0062027 and Goodman US 2016/0105475

With respect to independent claim 1, Hari et al. anticipates the invention:
displaying a webpage on a screen of the terminal device; 
Hari et al., ¶ [0018]: "a user 120A may request content or a page, such as web pages"; 
receiving a scroll input from a user with respect to the displayed webpage; and 
Hari et al., ¶ [0028]: "a user scrolls up or down the page";
while moving the webpage according to the scroll input of the user, changing a first image displayed in a predetermined area of the webpage into a second image, wherein the predetermined area is a portion of the webpage displayed on the screen,
Hari et al., ¶ [0028]: "Display parameters may include … circumstances when a display area replaces the displayed advertisement with another advertisement (such as when a user scrolls up or down the page …", wherein the advertisements comprise images, as illustrated in Figure 5;
Hari et al., ¶ [0058]: “In systems where the displayed advertisement 232 is an interactive advertisement, various functions may occur upon interaction. For example, additional information or advertisements related to the interacted advertisement may be displayed, or the user may be redirected from the page 200 to a web page related to the advertisement…” as illustrated in Figure 5; 232 displayed is part of the page 200.
wherein the predetermined area includes a representation of a 3D object which is caused to rotate in response to the scroll input, 
Hari et al., Figure 5, showing an advertisement as 3D objects; 
Hari et al., ¶ [0112]: "In some systems and methods, an advertisement may be rotated when a user scrolls up or down a page …"; 
wherein the representation of the 3D object includes at least a first plane and a second plane, and wherein the first image is displayed on the first plane of the 3D object and the second image is displayed on the second plane of the 3D object, 
Hari et al., Figure 5, wherein each 3D advertisement object is a cube, which has at least a first plane and a second plane, each of which has an image.  
But Hari et al. fail to explicitly disclose “wherein the predetermined area moves together with the webpage in response to the scroll input, while the predetermined area also moving according to the scroll input, and wherein while moving the predetermined area of the webpage according to the scroll input of the user, then continued moving of the predetermined area of the webpage according to the scroll input,”
Yang et al. disclose wherein the predetermined area moves together with the webpage in response to the scroll input, while the predetermined area also moving according to the scroll input, (Fig. 11A-11E, [0150]-[0157] Fig.14A-14E, [0171]-[0176] for example, the areas in the web page are scrolled according to the scroll input (slide-in and slide-out)) and 
wherein while moving the predetermined area of the webpage according to the scroll input of the user, then continued moving of the predetermined area of the webpage according to the scroll input, (Fig. 11A-11E, [0150]-[0157] Fig.14A-14E, [0171]-[0176] for example, the areas in the web page are scrolled according to the scroll input (slide-in and slide-out))
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yang et al’s method of scrolling webpage into Hari et al.’s  invention as they are related to the same field endeavor of scrolling on a user interface. The motivation to combine these arts, as proposed above, at least because Yang et al.’s method of scrolling the webpage while scrolling also the areas in the page would help to provide more input control into Hari et al.’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that scrolling the webpage also scrolling the areas in the page at the same time would facilitate content displaying and therefore improve the overall user experience. 
But Hari et al. and Yang et al. fail to explicitly disclose “portions of both the first plane of the 3D object and the second plane of the 3D objects become visible within the predetermined area, and according to the scroll input results in only the second plan of the 3D object being visible within the predetermined area.”
	Goodman disclose portions of both the first plane of the 3D object and the second plane of the 3D objects become visible within the predetermined area, (Fig. 7, B-C, [0024][0025][0052]-[0054] two surfaces of the 3D items are visible in response to the scrolling input ) and according to the scroll input results in only the second plane of the 3D object being visible within the predetermined area.  (Fig. 7, D [0024][0025] [0052]-[0054]only one surface of the 3D item is visible) 

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Goodman’s method of rotating 3D object while scrolling into Yang et al. and Hari et al.’s  invention as they are related to the same field endeavor of scrolling on a user interface. The motivation to combine these arts, as proposed above, at least because Goodman’s method of rotating 3D object while scrolling would help to provide more input control into Yang et al. and Hari et al.’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that rotating the 3D object while scrolling would facilitate content displaying and therefore improve the overall user experience. 
With respect to dependent claim 2, Hari et al. and Yang et al., Goodman disclose the invention:
wherein the scroll input of the user is selected from … an input using a mouse … .
Hari et al., ¶ [0033]: "a mouse".

With respect to independent claim 4, Hari et al. disclose the invention:
displaying a webpage on a screen of the terminal device; 
Hari et al., ¶ [0024]: "FIG. 2 illustrates an example of a page 200 displaying content 210 that a user may request, be directed to, or otherwise be interested in.";
Hari et al., ¶ [0018]: "a user 120A may request content or a page, such as web pages"; 
receiving a scroll input from a user with respect to the displayed webpage; and 
Hari et al., ¶ [0028]: "a user scrolls up or down the page";
wherein moving the webpage in a first direction according to the scroll input of the user causes changing of a first image displayed in a predetermined area of the webpage into a second image, wherein the predetermined area is a portion of the webpage displayed on the screen,
Hari et al., ¶ [0028]: "Display parameters may include … circumstances when a display area replaces the displayed advertisement with another advertisement (such as when a user scrolls up or down the page …", wherein the advertisements comprise images, as illustrated in Figure 5, the scroll is up or down;
Hari et al., ¶ [0058]: “In systems where the displayed advertisement 232 is an interactive advertisement, various functions may occur upon interaction. For example, additional information or advertisements related to the interacted advertisement may be displayed, or the user may be redirected from the page 200 to a web page related to the advertisement…” as illustrated in Figure 5; 232 displayed is part of the page 200.
wherein the changing of the first image into the second image includes dividing the predetermined area into a first section and a second section, with the first section being configured for displaying the first image and the second section being configured for displaying the second image, with a common boundary separating the first section from the second section, 
Hari et al., Figure 5, wherein each 3D advertisement object is a cube, wherein the cube has at least a first face/section and a second face/section that divides the advertisement area into a first section and a second section, each of which has a displayed image, wherein the faces of the cube meet along an edge of the cube, i.e., a common boundary between the first face/section of the cube and the second face/section of the cube;
4wherein the changing of the first image into the second image includes gradually increasing the size of the second section by moving the common boundary in a second direction while simultaneously gradually reducing the size of the first section, 
Hari et al., ¶ [0112]: "… an advertisement may be rotated when a user scrolls up or down a page …"; Figure 5 illustrates a 3D cubic advertisement which, when rotated, gradually reveals a second face/section that gradually increases in size while gradually hiding a first face/section that gradually decreases in size.
Hari et al., ¶ [0066][0067]: "… The movement of one or more of the segments 510, 520, and 530 may be or appear to be around a horizontal axis passing through the center of the display area 230. Other variations are possible.” 
... “In this system, the segments may appear to rotate horizontally along a vertical axis, from either the left or the right. Other variations are possible.” such as illustrated at Fig. 6, 
wherein the second direction is different from the first direction, 
Hari et al. disclose at [0066][0067] [0112] scroll the page up or down, and rotate the images round the vertical axis left and right which is implementation dependent.
But Hari et al. fail to explicitly disclose “wherein the predetermined area also moves together with the webpage in response to the scroll input, and wherein while moving the predetermined area of the webpage according to the scroll input of the user,”
Yang et al. disclose wherein the predetermined area moves together with the webpage in response to the scroll input, (Fig.14A-14E, [0171]-[0176] for example, the areas in the web page are scrolled according to the scroll input (slide-in and slide-out))  and wherein while moving the predetermined area of the webpage according to the scroll input of the user, (Fig.14A-14E, [0171]-[0176] for example, the areas in the web page are scrolled according to the scroll input (slide-in and slide-out) )
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yang et al’s method of scrolling webpage into Hari et al.’s invention as they are related to the same field endeavor of scrolling on a user interface. The motivation to combine these arts, as proposed above, at least because Yang et al.’s method of scrolling the webpage while scrolling also the areas in the page would help to provide more input control into Hari et al.’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that scrolling the webpage also scrolling the areas in the page at the same time would facilitate content displaying and therefore improve the overall user experience. 
But Yang et al and Hari et al. fail to explicitly disclose “the first image initially completely fills the predetermined area, then a combination of the first image and the second image completely fill the predetermined area, and then finally the second image completely fills the predetermined area.” 
Goodman disclose the first image initially completely fills the predetermined area, then a combination of the first image and the second image completely fill the predetermined area, and then finally the second image completely fills the predetermined area.  (Fig. 7, A-D, [0024][0025][0052]-[0054] first surface of the 3D item is displayed and then two surfaces of the 3D items are visible in response to the scrolling input and finally only second surface of the 3D item is visible) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Goodman’s method of rotating 3D object while scrolling into Yang et al. and Hari et al.’s  invention as they are related to the same field endeavor of scrolling on a user interface. The motivation to combine these arts, as proposed above, at least because Goodman’s method of rotating 3D object while scrolling would help to provide more input control into Yang et al. and Hari et al.’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that rotating the 3D object while scrolling would facilitate content displaying and therefore improve the overall user experience. 



With respect to dependent claim 7, Hari et al. and Yang et al., Goodman disclose the invention:
wherein the first image and the second image include images stored in the terminal device.
Hari et al., ¶ [0121]: "memory 904 … for storing data …"; ¶ [0125]: "images".   

With respect to dependent claim 8, Hari et al. and Yang et al., Goodman disclose the invention:
wherein the first image and the second image include advertisement images of advertisers.
Hari et al., ¶ [0019]: "advertisements … advertisers …". 

With respect to dependent claim 9, Hari et al. and Yang et al., Goodman disclose the invention:
transmitting to a web server information indicating that the first image is selected by a user and information indicating that the second image is selected by the user.
Hari et al., ¶ [0087]: "Information about the content or interactions by the user with the content viewed by the user …"; ¶ [0094]: "click-through-rates".    

With respect to independent claim 10, Hari et al. and Yang et al., Goodman disclose the invention for reasons that are similar to those argued hereinabove with respect to independent claim 1.
a non-transitory computer readable recording medium storing a computer program … .
Hari et al., ¶ [0120]: "software program".   

With respect to independent claim 11, Hari et al. and Yang et al., Goodman disclose the claimed invention for reasons that are similar to those argued hereinabove with respect to independent claim 1 and its dependent claims 2 and 7-9.  Claim 11 is directed to a "terminal device" with similar steps to the "method" of claims 1, 2, and 7-9.  

With respect to independent claim 12 and its dependent claims 13, Hari et al. and Yang et al., Goodman disclose the claimed invention for reasons that are similar to those argued hereinabove with respect to independent claim 1 and its dependent claims 2, 7-9.  Claims 12-13 are directed to a "method" having similar process steps to the "method" that is recited within claims 1, 2, 7-9,  wherein within claim 13, "billing amounts for advertisers of [images] based on the number of times [selected by a user]" is the very definition of "click-through-rates" mentioned at ¶ [0094] in Hari et al., and wherein the concept of a click-thru-rate was a ubiquitously well-known advertising concept.  
With respect to independent claim 14, Hari et al. and Yang et al., Goodman disclose the claimed invention for reasons that are similar to those argued hereinabove with respect to independent claim 12, 
a non-transitory computer readable recording medium storing a computer program … .
Hari et al., ¶ [0120]: "software program".   

13. 	With respect to claim 16, Hari et al. and Yang et al., Goodman disclose the method which is similar to claim 4, the rejection is incorporated herein.
Hari et al. disclose wherein the second direction is perpendicular to the first direction. ([0066][0067] [0112] scroll the page up or down, and rotate the images round the vertical axis left and right which is implementation dependent.Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 7-14, 16 filed on 1/19/2021 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE		INVENTOR(S)	TITLE

US 20120098754 A1 	April 26, 2012 				Kim
MOBILE TERMINAL HAVING AN IMAGE PROJECTOR MODULE AND CONTROLLING METHOD THEREIN
US 20140258938 A1 	September 11, 2014 			Christmas et al. 
System and method for cubic graphical user interfaces
US 20100315417 A1 	December 16, 2010 			CHO et al.
MOBILE TERMINAL AND DISPLAY CONTROLLING METHOD THEREOF

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143